DETAILED ACTION
The communication is in response to the application received 10/28/2020, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19382936.3, filed on 10/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	Claim 20 is redundant with claim 1 because it is the same with claim 1. The claim should be cancelled or amended to be different with claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11 and 16-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Minikey et al. (US 2016/0191863) hereinafter Minikey.
Regarding claims 1 and 20, Minikey discloses a motor vehicle camera assembly (Minikey Fig. 12) comprising: 
a first housing part (Minikey Fig. 12, [0054]: a rear housing 124), 
a second housing part (Minikey Fig. 12, [0054]: a front housing 128), and 
an attaching mechanism for attaching the first housing part and the second housing part together so as to define an inner space for receiving therein at least an electronics carrier, wherein the attaching mechanism is configured such that, when the first housing part and the second housing part are attached to each other, the first housing part contacts at least one portion of a first surface of the electronics carrier and the second housing part contacts at least one portion of a second surface of the electronics carrier (Minikey Figs. 4 and 12, [0054], [0004]: a printed circuit board PCB 120, i.e. electronic carrier, disposed in an inner space between the front housing 128 and rear housing 124. Holes 162 allow for the PCB 120 to extend between front housing 128 and rear housing 124. The housings are engaged to the PCB 120 using fasteners 159, i.e. attaching mechanism. Hence, the front and rear housing contact at least portions of first and second surfaces, respectively, of the PCB, as also in [0051]: front housing 128 can be positioned to contact adjacent portions of PCB 120 which can help retain PCB 128 in desired positioned).  

Regarding claim 16, Minikey discloses a motor vehicle camera assembly comprising: 
a first housing part (Minikey Fig. 12, [0054]: a rear housing 124), 
a second housing part (Minikey Fig. 12, [0054]: a front housing 128), and 18FICOA0105PUSA 
P-S-00018-USO2an attaching mechanism for attaching the first housing part and the second housing part for receiving therein at least an electronics carrier, wherein the attaching mechanism is configured such that, when the first housing part and the second housing part are attached to each other, the first housing part contacts at least one portion of a first surface of the electronics carrier and the second housing part contacts at least one portion of a second surface of the electronics carrier (Minikey Figs. 4 and 12, [0054], [0004]: a printed circuit board PCB 120, i.e. electronic carrier, disposed in an inner space between the front housing 128 and rear housing 124. Holes 162 allow for the PCB 120 to extend between front housing 128 and rear housing 124. The housings are engaged to the PCB 120 using fasteners 159, i.e. attaching mechanism. Hence, the front and rear housing contact at least portions of first and second surfaces, respectively, of the PCB, as also in [0051]: front housing 128 can be positioned to contact adjacent portions of PCB 120 which can help retain PCB 128 in desired positioned).  

Regarding claim 2, Minikey discloses all the limitations of claim 1.
 	Minikey further discloses wherein the first housing part is adapted to be coupled to the second housing part with the electronics carrier being sandwiched there between (Minikey Figs. 4 and 12, [0054]: a printed circuit board PCB 120 is sandwiched between the front housing 128 and rear housing 124).

Regarding claim 3, Minikey discloses all the limitations of claim 1.
 	Minikey further discloses wherein the first housing part and the second housing part are configured to be attached to each other with an interference fit with the first housing part and the second housing part being electrically connected to the electronics carrier (Minikey Figs. 4 and 12, [0054]; The housings are engaged to the PCB 120 using fasteners 159 and holes 162, hence interference fit; [0004]: the front housing coupled with the rear housing and electrically connected with the printed circuit board).  

Regarding claim 4, Minikey discloses all the limitations of claim 1.
 	Minikey further discloses a lens assembly in communication with an image sensor coupled to the electronics carrier so as to capture an optical image (Minikey Figs. 4 and 12, [0051], [0054]: a lens unit 112; Fig. 4, [0035]-[0036]: lens unit 12).  


Regarding claim 5, Minikey discloses all the limitations of claim 4.
 	Minikey further discloses wherein the lens assembly and the image sensor are aligned with each other along an optical axis (O) (Minikey Figs. 4 and 12, [0004], [0051], [0054], [0035]-[0036]: a lens unit 112 or 12 that align with light sensor chip 222 or 122, respectively, along an optical axis).  

Regarding claims 6 and 17, Minikey discloses all the limitations of claims 1 and 16, respectively.
 	Minikey further discloses wherein the attaching mechanism comprises at least one attaching member adapted to be disposed at least partially through the first housing part and the second housing part (Minikey Figs. 4 and 12, [0051], [0054]: fastenings 159 extend through holes 158 of the front housing 128 to threadably engage with holes 160 in rear housing 124).  

Regarding claims 7 and 18, Minikey discloses all the limitations of claims 6 and 17, respectively.
 	Minikey further discloses wherein the electronics carrier comprises at least one open notch for the at least one attaching member to pass through (Minikey Figs. 4 and 12, [0054], [0004]: a printed circuit board PCB 120, i.e. electronic carrier, disposed in an inner space between the front housing 128 and rear housing 124. Holes 162 of the PCB 120, i.e. open notches that align with holes 158 of front housing 128 and holes 160 of rear housing 124, allow for the PCB 120 to extend between front housing 128 and rear housing 124. The housings are engaged to the PCB 120 using fasteners 159, i.e. attaching mechanism).  

Regardings claim 8 and 19, Minikey discloses all the limitations of claims 6 and 17, respectively.
 	Minikey further discloses wherein a longitudinal axis (y) of the at least one attaching member is arranged perpendicular to at least one of the first surface and the second surface of the electronics carrier (Minikey Figs. 4 and 12, [0054], [0004]: a printed circuit board PCB 120, i.e. electronic carrier, disposed in an inner space between the front housing 128 and rear housing 124. Holes 162 of the PCB 120, i.e. open notches that align with holes 158 of front housing 128 and holes 160 of rear housing 124, allow for the PCB 120 to extend between front housing 128 and rear housing 124. The housings are engaged to the PCB 120 using fasteners 159, i.e. attaching mechanism, that extend through holes 158, 162 and 160. Hence, a longitudinal axis y of the fasteners is perpendicular to the front surface and rear surface of the electronic carrier PCB 120 as seen in Fig. 12).   

Regarding claim 10, Minikey discloses all the limitations of claim 6.
 	Minikey further discloses wherein the at least one attaching member is adapted to be at least partially inserted into the first housing part and at least substantially fully inserted into the second housing part (Minikey Figs. 4 and 12, [0054], [0004]: a printed circuit board PCB 120, i.e. electronic carrier, disposed in an inner space between the front housing 128 and rear housing 124. Holes 162 of the PCB 120, i.e. open notches that align with holes 158 of front housing 128 and holes 160 of rear housing 124, allow for the PCB 120 to extend between front housing 128 and rear housing 124. The housings are engaged to the PCB 120 using fasteners 159, i.e. attaching mechanism, that extend through holes 158, 162 and 160. Hence, the fasteners 159 at least fully inserted into front housing and at least partially inserted into rear housing).  

Regarding claim 11, Minikey discloses all the limitations of claim 6.
 	Minikey further discloses wherein the attaching member is a screw or a fastener (Minikey Figs. 4 and 12, [0054], [0004]: The housings are engaged to the PCB 120 using fasteners 159, i.e. attaching mechanism, that extend through holes 158, 162 and 160).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Minikey et al. (US 2016/0191863) hereinafter Minikey, in view of Flugge et al. (U.S. 2014/0111682) hereinafter Flugge.
Regarding claim 9, Minikey discloses all the limitations of claim 6.
 	Minikey does not explicitly disclose wherein a longitudinal axis (y) of the at least one attaching member is arranged parallel to at least one of the first surface and the second surface of the electronics carrier.
	However, Flugge discloses a longitudinal axis (y) of the at least one attaching member is arranged parallel to at least one of the first surface and the second surface of the electronics carrier (Flugge Figs. 1-2, Col. 6, lines 42-52: an imaging device 50 having printed circuit board PCB 52 which include sensor 68 to receive light through a lens 70; Figs. 17 and 19, Col. 13, lines 24-36: the imaging device has screws 196 to secure the covers of the imaging device together, wherein the screw 196 is perpendicular to the optical axis as in Fig. 17, hence parallel to front and rear surface of the circuit board).
Minikey and Flugge are analogous art because they are from the same field of endeavor of imaging sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Minikey, and further incorporate having a longitudinal axis (y) of the at least one attaching member is arranged parallel to at least one of the first surface and the second surface of the electronics carrier, as taught by Flugge, to securely attach the covers of the imaging device (Flugge Col. 13, lines 24-36).

Claims 12 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Minikey et al. (US 2016/0191863) hereinafter Minikey, in view of Nakamura (U.S. 2021/0092271).
Regarding claim 12, Minikey discloses all the limitations of claim 6.
 	Minikey does not explicitly disclose a seal arranged between the at least one attaching member and the electronics carrier.  
However, Minikey discloses that seals can be used between rear housing and front housing and printed circuit board (Minikey [0069]: various materials, including O-rings, or the like may be applied around the interface between rear housing 324, PCB and front housing to at least seal the interior of assembly from various contaminants such as moisture, dust or the like).
Furthermore, Nakamura discloses a seal arranged between the at least one attaching member and the electronics carrier (Nakamura Figs. 3-6, [0032]: a camera device having lens barrel 1, front case 3, rear case 7, and waterproof seal 4; [0041]: an image sensor 511, i.e. electronic carrier, on substrate 51; [0035], [0039: the waterproof seal 4 is placed between rear case 7 and front case 3 and is made of elastic material such as rubber, hence deformable. Screws 85 and 86 are used to connect the front case 3 and rear case 7. The waterproof seal 4 is between the image sensor 511 and the screw 85, i.e. attaching member, as in Figs. 3-4).
Minikey and Nakamura are analogous art because they are from the same field of endeavor of imaging sensor system.
Minikey, and further incorporate having a seal arranged between the at least one attaching member and the electronics carrier, as taught by Nakamura, to connect the front case to the rear case with no gap between them and for waterproof camera case (Nakamura [0039]).

Regarding claim 14, Minikey and Nakamura discloses all the limitations of claim 12.
 	Minikey does not explicitly disclose wherein the seal is of an elastic and deformable nature.  
	However, Nakamura disclose the seal is of an elastic and deformable nature (Nakamura Figs. 3-6, [0032]: a camera device having lens barrel 1, front case 3, rear case 7, and waterproof seal 4; [0035], [0039: the waterproof seal 4 is placed between rear case 7 and front case 3 and is made of elastic material such as rubber, hence deformable).
Minikey and Nakamura are analogous art because they are from the same field of endeavor of imaging sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having attaching member near an outside edge of the , as disclosed by Minikey, and further incorporate having the seal is of an elastic and deformable nature, as taught by Nakamura, to connect the front case to the rear case with no gap between them and for waterproof camera case (Nakamura [0039]).

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Minikey et al. (US 2016/0191863) hereinafter Minikey, in view of Nakamura (U.S. 2021/0092271), further in view of Tanaka et al. (US 2008/0143870) herein Tanaka.
Regarding claim 13, Minikey and Nakamura discloses all the limitations of claim 12.
 	Minikey further discloses wherein the seal includes an electrically conductive material arranged between respective contact portions in the first housing part and the second housing part (Minikey [0069]: various materials, including O-rings, or the like may be applied around the interface between rear housing 324, PCB and front housing to at least seal the interior of assembly from various contaminants such as moisture, dust or the like).  
Nakamura also discloses the seal arranged between respective contact portions in the first housing part and the second housing part (Nakamura Figs. 3-6, [0032]: a camera device having lens barrel 1, front case 3, rear case 7, and waterproof seal 4; [0041]: an image sensor 511, i.e. electronic carrier, on substrate 51; [0035], [0039: the waterproof seal 4 is placed between rear case 7 and front case 3 and is made of elastic material such as rubber, hence deformable. Screws 85 and 86 are used to connect the front case 3 and rear case 7. The waterproof seal 4 is between the image sensor 511 and the screw 85, i.e. attaching member, as in Figs. 3-4).
	Minikey does not explicitly disclose the seal includes an electrically conductive material.
	However, Tanaka discloses seal includes an electrically conductive material (Tanaka Fig. 9, [0035]: an electrically conductive seal 49 is adhered to camera module 33 and is connected to camera shielding 48).
Minikey and Nakamura and Tanaka are analogous art because they are from the same field of endeavor of imaging sensor system.
Minikey and Nakamura, and further incorporate having the seal includes an electrically conductive material, as taught by Tanaka, to transmit electric current from the camera module to other component such as the shielding enclosure (Tanaka [0035]).

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Minikey et al. (US 2016/0191863) hereinafter Minikey, in view of Mleczko et al. (U.S. 2018/0098033) hereinafter Mleczko.
Regarding claim 15, Minikey discloses all the limitations of claim 1.
 	Minikey does not explicitly disclose wherein the first housing part and the second housing part are made of an electrically conductive material.
However, Mleczko disclose the first housing part and the second housing part are made of an electrically conductive material (Mleczko [0017], [0019], Figs. 1-2: camera for vehicle having front and rear housings for a circuit board; [0022], [0027]: the housing can be electrically conductive).
Minikey and Mleczko are analogous art because they are from the same field of endeavor of imaging sensor system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system having attaching member near an outside edge of the , as disclosed by Minikey, and further incorporate having the first housing part and the second housing part are made of an electrically conductive material, as taught by Mleczko, (Mleczko [0027]-[0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486